Citation Nr: 0501888	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  98-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to service connection for a disability 
manifested by memory loss, depression, generalized joint and 
muscle pain, fatigue, and night sweats, to include as due to 
undiagnosed illness.

3.  Entitlement to service connection for dermatitis/actinic 
keratoses. 

4.  Entitlement to service connection for emphysema and/or 
chronic bronchitis. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 1967 to June 1967.  He also had subsequent active 
duty service from September 1990 to August 1991.  He served 
in the Southwest Asian (SWA) theater of operations during the 
Persian Gulf War from September 27, 1990, to May 20, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in July 1995 and 
September 1997, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In September 1999, the veteran testified at a Travel Board 
hearing before a Member of the Board.  Following that 
hearing, the Board issued a Decision and Remand in September 
2000.  However, the Veterans Law Judge who conducted the 
September 1999 hearing subsequently left the Board and, in 
August 2003, the claim file was remanded to afford the 
veteran an opportunity to testify at another Travel Board 
hearing.  In August 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of both 
hearings is associated with the claims file.  

It is noted that the veteran had perfected an appeal as to 
the issue of entitlement to an effective date earlier than 
January 11, 1995, for the assignment of a 40 percent 
disability rating for service-connected degenerative disc 
disease with right sciatica and spinal stenosis at L3-L4.  
However, during his August 2004 Travel Board hearing, he 
withdrew his appeal as to this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal 
Circuit determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Subsequent to the December 2003 remand from the Board, the 
veteran submitted additional evidence and did not waive his 
right to have this case remanded to the AOJ for review with 
respect to all the issues on appeal with the exception of 
entitlement to service connection for emphysema and/or 
chronic bronchitis.  Accordingly, this case must be remanded 
to the RO for review of the new evidence and issuance of a 
supplemental statement of the case which reflects 
consideration of such evidence.  

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder.  Upon VA examination in 
November 2001, a diagnosis of major depressive disorder was 
provided.  In addition, the examiner commented that 90 
percent of the veteran's major depressive disorder is related 
to his physical condition, i.e., traumatic arthritis and 
other physical problems, and 10 percent is related to his 
Persian Gulf experience.  In this regard, it is noted that 
service connection has been established for various physical 
problems, to include degenerative disc disease with right 
sciatica and spinal stenosis and right hip injury.  However, 
review of the claims file reflects that the veteran 
experiences numerous other physical problems for which 
service connection has not been established.  Accordingly, 
another examination is necessary to obtain an opinion as to 
whether the veteran's major depressive disorder is the result 
of his service connected physical problems and Persian Gulf 
experience or to physical problems for which service 
connection has not been established.  

With respect to his claim for service connection for 
undiagnosed illness, it is noted that service connection may 
be granted to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below.  The symptoms 
must be manifest to a degree of 10 percent or more not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  Objective indications of 
chronic disability include both "signs" in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The signs and 
symptoms which may be manifestations of undiagnosed illness 
or a chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2003).

The veteran's claims for service connection for an acquired 
psychiatric disorder, a disability manifested by memory loss, 
depression, generalized joint and muscle pain, fatigue, and 
night sweats, to include as due to undiagnosed illness, and 
dermatitis/actinic keratoses were denied on the basis that 
these disorders were neither incurred in, caused by, or 
presumed to have been incurred in service.  However, the 
Board finds that consideration should be given to 
adjudication of the veteran's claims under the above 
provisions pertaining to undiagnosed illnesses.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Before adjudicating these claims, 
however, the Board finds that the veteran should be afforded 
appropriate examinations to determine whether his complaints 
are attributable to a known clinical diagnosis, and, if so, 
whether any such diagnosis is related to service.  If no 
diagnosis is provided, it should be determined whether the 
appellant suffers from an undiagnosed illness as a result of 
his service in the Persian Gulf.

With respect to the claim of entitlement to service 
connection for emphysema and/or chronic bronchitis, review of 
the claims file reflects that the examiner who conducted the 
November 2001 VA respiratory examination provided an opinion 
that the veteran's emphysema and chronic bronchitis are as 
likely as not to have been caused by the veteran's time in 
service.  This opinion is supported by numerous statements 
from the veteran's private physician, W. D. Rush, M.D.  
Nevertheless, the RO denied this claim on the basis that the 
VA examiner did not express an adequate basis for the opinion 
provided and that, upon VA respiratory examination in October 
2002, the examiner noted that the veteran had been a smoker 
for several decades.  Accordingly, a VA respiratory 
examination to resolve these conflicting opinions is 
necessary.  

In this regard, it is noted that, the United States Court of 
Appeals for Veterans Claims (Court) in Green stated that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Moreover, under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Finally, it is noted that, in a July 1993 statement, the 
veteran reported receiving treatment from J. A. Harrow, M.D.  
However, in response to the RO request for copies of such 
records, Dr. Harrow's office replied that a fee of $25.00 was 
required in order to release the requested records.  These 
records are not available for review and there is no evidence 
to suggest that the veteran was notified of this fee or given 
an opportunity to provide such records himself.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should also be 
notified of the new law and regulations 
governing claims for undiagnosed illness.  
See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317; 67 Fed. Reg. 78, 979; 68 Fed. 
Reg. 34,539.  Additionally, the appellant 
should be requested to provide any 
evidence in his possession that pertains 
to the claims on appeal.  38 C.F.R. 
§ 3.159(b).

2.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any of his 
claimed disabilities since his discharge 
from military service in 1991.  After 
obtaining any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant which 
have not been previously secured.  All 
records obtained should be associated 
with the claim file.  The attention of 
the RO is specifically directed to copies 
of treatment records available from Dr. 
Harrow.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder, to include major 
depressive disorder.  The claims folder 
must be made available to and reviewed by 
the examiner.  All necessary tests should 
be conducted and the examiner should 
describe all symptomatology.  The 
examiner is requested to provide an 
opinion as to the degree of probability 
that any current psychiatric disability 
is causally related to service or to the 
veteran's service connected disorders.  A 
complete rationale for all opinions 
expressed should be provided.

4.  The veteran should be scheduled for 
special VA examinations to ascertain the 
nature and etiology of his claims based 
on undiagnosed illness.  The claims 
folder must be made available to and 
reviewed by the examiners.  All necessary 
tests should be conducted and the 
examiner should describe all 
symptomatology.  In particular, the 
examiners should pay particular attention 
to the September 2002 VA examination 
report for mental disorders which 
includes an assessment of undiagnosed 
illness.  

The examiners should note if there is 
objective evidence of any pertinent signs 
and symptoms which may be manifestations 
of undiagnosed illness or a chronic 
multisymptom illness and whether or not 
such signs and symptoms can be attributed 
to known clinical diagnoses.  If the 
signs and symptoms can be verified and 
can be attributed to a known clinical 
diagnosis, the examiners should offer an 
opinion as to each such known clinical 
diagnosis as to whether it is at least as 
likely as not related to the veteran's 
military service, to include due to an 
undiagnosed illness related to Persian 
Gulf War service.  If the examiners find 
that there is no evidence of any claimed 
signs and symptoms, or if there is 
objective evidence of claimed signs and 
symptoms which cannot by history, 
physical examination and laboratory tests 
be attributed to a known diagnosis, they 
should so state.  A complete rationale 
for all opinions expressed should be 
provided.

5.  The veteran should be scheduled for a 
VA respiratory examination to determine 
the nature and etiology of his emphysema 
and/or chronic bronchitis.  The claims 
folder must be made available to and 
reviewed by the examiner.  All necessary 
tests should be conducted and the 
examiner should describe all 
symptomatology.  The examiner is 
requested to provide an opinion as to the 
degree of probability that any current 
emphysema and/or chronic bronchitis is 
causally related to service.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
respiratory disorder, including the 
veteran's prior history of smoking.  A 
complete rationale for all opinions 
expressed should be provided.

6.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal, with consideration of 
all applicable laws and regulations.  If 
the issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




